[Cite as State v. Lewis, 2021-Ohio-477.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                           LAKE COUNTY, OHIO


STATE OF OHIO,                                      :      MEMORANDUM OPINION

                 Plaintiff-Appellee,                :
                                                           CASE NO. 2021-L-012
        - vs -                                      :

KENNY LEWIS a.k.a. KENY LEWIS                       :
a.k.a. KENYATTA LEWIS,
                                                    :
                 Defendant-Appellant.


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 2010 CR
000649.

Judgment: Appeal dismissed.


Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Plaintiff-Appellee).

Kenny Lewis, pro se, PID# A594-271, Marion Correctional Institution, 940 Marion-
Williamsport Road, P.O. Box 57, Marion, OH 43302 (Defendant-Appellant).



MARY JANE TRAPP, P.J.

        {¶1}     On January 25, 2021, appellant, Kenny Lewis, pro se, filed a notice of

appeal from the trial court’s December 11, 2020 entry, which denied his motion for leave

to file a motion to correct a void sentence. A timely notice of appeal was due no later

than January 11, 2021, which was not a holiday or weekend. The appeal is untimely by

fourteen days.
       {¶2}    “* * * [A] party who wishes to appeal from an order that is final upon its

entry shall file the notice of appeal required by App.R. 3 within 30 days of that entry.”

App.R. 4(A)(1).

       {¶3}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

the filing of a notice of appeal as of right, an appeal may be taken by a defendant with

leave of the court to which the appeal is taken in the following classes of cases:

       {¶4}   “(a) Criminal proceedings; * * *

       {¶5}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. * * *.” App.R. 5(A).

       {¶6}   Appellant has neither complied with the thirty-day rule set forth in App.R.

4(A)(1) nor sought leave to appeal under App.R. 5(A).          Thus, this court is without

jurisdiction to consider his appeal. Appellant has a remedy of filing an untimely criminal

appeal under App.R. 5(A).

       {¶7}   Appeal dismissed, sua sponte, as untimely.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             2